Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III and species 1) in the reply filed on 7/8/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s emphasis that the claims are open to further embodiments beyond the species “the at least two different polymeric polyol components only contain polyether polyol(s) and polyester polyol(s)” is acknowledged and is agreed with. For instance, at present, independent claim 12 is readable on both species 1) and 4). Applicant’s election only serves as a starting point for search/examination and consideration and, if the species is found to be allowable, consideration will be extended to other species encompassed by the claim. See MPEP 803.02. 
Claim Objections
Claim 12 is objected to because of the following informalities: 1) “under ambient conditions” within line 2 of (b) should be “under ambient cure conditions” for consistency. 2) “wherein the foamed sample of athe foamable waterborne dispersion” should be “wherein the foamed sample of the foamable waterborne dispersion”. Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “the foam” should be “the flexible foam”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: “the dispersion” should be “the foamable waterborne dispersion”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 13, 16-18, 20, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 includes the broader recitation of “ambient cure conditions” of 4 to 32 degrees C and 0 to 90% humidity and the narrower recitation of 32 degrees C and 90% relative humidity. It is unclear whether Applicant means to require that the particular conditions of 32 degrees C / 90% humidity be used in step (b). A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The scope of claim 12 is also unclear as the preamble and step (a) refers to “a surface” and “said surface” respectively, but the proviso concerning 32 degrees C / 90% humidity refers to the foamed sample on “a surface”. It is unclear whether the latter surface is supposed to be the same surface as the former. The same issue applies to the “a stable space filling layer or space filling volume”. It is unclear if this is meant to be the same as the “space filling layer or space filling volume” of the remainder of the claim. 
As claims 13, 16-18, 20, and 21 depend from claim 12, they are rejected for the same issue discussed above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 12, 18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberle (US 2003/0032720 A1).
Regarding Claim 12, Haeberle teaches methods of making foams from aqueous polyurethane dispersions comprising providing aqueous polyurethane dispersion, foaming the dispersion to create a foamed coating composition, applying foamed coating composition to a surface, and then drying (¶ 93-99). The resulting dried layer is construed as a space filling layer / filling volume foam. Haeberle describes the coatings as having elasticity (see ¶ 24 and tensile strengths of ¶ 105) and describes the coatings as being preferably suitable for leathers/textiles/paper (¶ 90). Therefore, Haeberle infers the resulting foam layers are flexible. Haeberle teaches embodiments where the polyurethane used is formed from isophorone diisocyanate, polyether polyol, and polyester polyol (¶ 101). Haeberle teaches embodiments where films created from dispersion are dried/cured at 23 degrees C (¶ 104). Haeberle teaches the further incorporation of foam stabilizer (¶ 94) and alludes to no collapse of the resulting foam upon drying and therefore the obtained foams are seen to be relatively stable. Haeberle differs from the subject matter claimed in that a particular relative humidity is not described. 
In this regard, the whole purpose of drying/curing step is to remove water from the formed aqueous dispersion layer to create solid layer. It therefore would have been obvious to one of ordinary skill in the art to minimize atmospheric humidity when drying the foamed layers because a relatively arid environment would promote drying. 
With respect to the recited 32 degrees / 90% humidity conditions, since Haeberle is seen to describe polyurethane dispersions formed from substantially similar, if not identical, polyurethanes (isophorone diisocyanate and polyether/polyester polyol), the position is taken that a stable foam would result under the drying/curing conditions of 32 degrees C/ 90% humidity in the absence of evidence to the contrary. 
Regarding Claim 18, Haeberle teaches the films/foams from the polyurethane dispersion can be used to adhesively bond articles by applying to one article and joining to another article before or after drying (¶ 97; Claims 8-9), reading on compressing foam between two surfaces. Since there would be no apparent difference in structure between the resulting structure and what is indicated by the claims, such a structure is construed to act as a gasket in the absence of evidence to the contrary. 
Regarding Claim 21, Haeberle uses 30 g of polyether polyol relative to 400 g of polyester polyol (¶ 21), equivalent to a 7.5:92.5 ratio. 
 Claim(s) 13, 16, 17, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberle (US 2003/0032720 A1) in view of Gribble (US 2004/0109992 A1).
The discussion regarding Haeberle within ¶ 16-20 is incorporated herein by reference.
Regarding Claim 13, Haeberle teaches foaming can occur by carry out foaming within a foam generator and then applying to a substrate (¶ 94-95). While not literally reciting the applying is performed by dispensing from a pressurized container, Gribble is also directed toward coating textiles with polyurethane foams via frothing polyurethane dispersion, applying dispersion, and drying (Abstract) and notes typically frothing agents are introduced into the dispersions above atmospheric pressure within a mechanical frother (¶ 53) after which dispersion is cast onto surface and dried (see for instance ¶ 71). It would have been obvious to one of ordinary skill in the art to create foams/froths of polyurethane dispersions using the frothers of Gribble under above atmospheric conditions, because doing so would facilitate the incorporation of frothing agent into the dispersion as indicated by Gribble. Such a frother is construed as a “pressurized container” and casting the dispersion after removal from frother reads on dispensing the foamable dispersion from said container. 
Regarding Claims 16 and 17, Haeberle differs from the subject matter claimed in that a preferred density/thickness is not described. Gribble is also directed toward coating textiles with polyurethane foams via frothing polyurethane dispersion, applying dispersion, and drying (Abstract) particularly useful for the creation of articles such as seat cushions, furniture upholstery, and bedding (¶ 1-7). Gribble teaches densities such as 35-160 kg/m3 and thicknesses such as 3-12 mm (¶ 9, 58). The disclosed density is equivalent to 0.035-0.160 g/cm3. It would have been obvious to one of ordinary skill in the art to create foam layers having densities spanning 0.035-0.160 g/cm3 and thicknesses spanning 3-12 mm because doing so would result in layers useful for the creation of articles such as seat cushions, furniture upholstery, and bedding as taught by Gribble.
Regarding Claim 20, the dispersion described by Haeberle does not contain ionic surfactants, soaps, or waxes (¶ 101). To the extent Haeberle differs from the subject matter claimed by a specified quantity of foam stabilizer, Gribble is also directed toward coating textiles with polyurethane foams via frothing polyurethane dispersion, applying dispersion, and drying (Abstract) particularly useful for the creation of articles such as seat cushions, furniture upholstery, and bedding (¶ 1-7). Gribble teaches foaming/stabilizing surfactants are known for producing/stabilizing froths of polyurethane dispersions (¶ 28-42). Gribble teaches suitable quantities of surfactants can vary widely and indicates using too high levels of surfactant give increased fogging/soiling within the resulting foams (¶ 34, 39). Accordingly, Gribble indicates the quantity of foam stabilizer to be a result effective variable because changing it would clearly affect the type of product obtained. See MPEP 2144.05(II). Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.” See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). In view of this, it would have been obvious to one of ordinary skill in the art to discover workable or optimal foaming/stabilizing surfactant contents within the scope of the present claims so as to produce desirable froth forming/stabilizing characteristics while minimizing fogging/soiling. 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764